DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action relating serial application number 16/898,873, filed 06/11/2020. Claims 1-8 are currently pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The examiner has accepted the drawing filed with this application as formal drawing. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Noack et al. US 2005/0175266) in view of Keiser et al. (6,783,406). Noack et al. US 2005/0175266) discloses a conductive self-lubricating bearing system (1), comprising: a metallic electrical conductive sleeve (2) provided with an electrical conductive path section 12); a self-lubricating liner (6); wherein the metallic substrate metallic sleeve comprises a first portion (see the section accommodating the recess 10), the self-lubricating liner (6)  is located over the inner surface of the first portion (10) to define a first tubular volume and having a first diameter and a first longitudinal diameter as the first volume;
the metallic sleeve (2) further comprises a second portion (see the rib 12) that defines a second tubular volume and has the same diameter and longitudinal axis as the first tubular volume. However, Noack et al. fails to disclose the outer surface of the first portion of the metallic sleeve (2) radially extends further from the longitudinal axis, than the outer surface of the second portion of the metallic sleeve. Keiser et al. (6,783,406) discloses an electric conductive spring intermediate strip (3), the strip comprises a first portion (see about (5) defining a first tubular portion (see figs. 2 and 6), a second portion (7, 8) a second volume, wherein the outer surface of the first portion radially extends further from axis longitudinal axis (X), than the outer surface of the second portion (7, 8). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sleeve of Noack et al. so that the outer surface of the first portion radially extends further from the axis longitudinal than the outer surface of the second portion in view of Keiser et al. in order to prevent the development of static electricity and to allow for the dissipation of heat.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Noack et al. in view of Keiser et al. as applied to claim 1 above, and further in view of Weiden et al. (US 2009/0180720). The combination of Noack et al. in view of Keiser et al. fails to disclose the sleeve comprises a flange section. Weiden et al. discloses a sleeve (2) comprising end flanges (2a/2b) radially extended from the main axial body of the sleeve. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the sleeve of Noack et al. to include an end flange radially extending from the axial main body of the sleeve in view of Weiden et al. in order to prevent axial movement of the sleeve during operation. In addition, in claim 5, because the flange is radially extending at the axial end of the sleeve, it would be inherent that the first portion sleeve of Noack et al is between the flange body (in view of Weiden et al.) and the second portion of the electrically conductive sleeve with respect to the longitudinal axis of Noack et al.).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Noack et al. in view of Keiser et al. and Weiden et al. The combination of Noack et al. and Weiden et al. discloses the claimed invention above, (see section 7 above) but) in addition, Noack et al clearly disclose a shaft (4) occupying the first and second tubular volumes but fails to disclose the shaft is a joint pin occupying the first and second volume, and a component in contact with the outer surface of the first portion of the sleeve such that the component is pivotally coupled to the pin. Weiden et al. disclose a pin joint assembly (see figs. 1 and 3) comprising a sleeve (2) having a pin (3) occupying the volume of the sleeve and a component (1a) in contact with the outer surface of the .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Noack et al. in view of Keiser et al. as applied to claim 1 above, and further in view of CA (2998268) et al. (US 2009/0180720). The combination of Noack et al. in view of Keiser et al. fails to disclose an aircraft landing gear assembly joint pin assemblies including one or more joint assemblies. CA (2998268) discloses an aircraft landing gear system comprising one or more joint assemblies (see 20, 16 and 118). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the device of Noack et al. so as to be located in an aircraft landing gearing in view of CA (2998268) in order to provide stability, smooth rotation, free of play extend the life of the joint pin.
 Allowable Subject Matter
Claims 2 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Citation
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the prior art cited in attached PTO Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS CHARLES whose telephone number is (571)272-7101.  The examiner can normally be reached on Mon-Thurs 5:30am to between 4:00pm and 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS CHARLES
/MARCUS CHARLES/Primary Examiner, Art Unit 3656